               Case 2:19-cv-01112-JCC Document 73 Filed 12/29/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ROLAND MA,                                               CASE NO. C19-1112-JCC
10                              Plaintiff,                    ORDER
11                     v.

12   DEPARTMENT OF EDUCATION and
     UNIVERSITY OF SOUTHERN
13   CALIFORNIA,
14                              Defendants.
15

16          This matter comes before the Court sua sponte. Based upon the record in this matter, it
17   appears Plaintiff is using the Court as a vehicle to harass and antagonize certain parties, rather
18   than as a forum to resolve a valid dispute. (See Dkt. Nos. 56, 67, 72.) The Court has been
19   apprised that Plaintiff has not complied with the parties’ settlement agreement and, therefore,
20   remains in contempt of the Court. (Dkt. No. 72.) Yet Plaintiff has failed to make any of the $250
21   weekly payments required by the Court in its previous orders. (See Dkt. Nos. 62, 69.)
22          Pursuant to 28 U.S.C. § 1651, the Court may enjoin a vexatious litigant to restrict such
23   litigant’s access to the Court. Before doing so, the litigant must be given notice and a chance to
24   be heard. De Long v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990). Accordingly, the Court
25   ORDERS Plaintiff to show cause why the Court should not impose a vexatious litigant order for
26   his repeated abuses of the judicial process in this matter. Such an order would limit Plaintiff’s

     ORDER
     C19-1112-JCC
     PAGE - 1
                  Case 2:19-cv-01112-JCC Document 73 Filed 12/29/20 Page 2 of 2




 1   ability to bring future claims against parties before this Court. Plaintiff’s response must be filed

 2   no later than twenty-one (21) days from the date of this order and may not exceed five (5) pages

 3   in length.

 4          The Court DIRECTS the Clerk to mail a copy of this order to Plaintiff.

 5

 6          DATED this 29th day of December 2020.




                                                            A
 7

 8
 9
                                                            John C. Coughenour
10                                                          UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1112-JCC
     PAGE - 2
